Citation Nr: 0126866	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  01-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from February 1983 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision assigned 
separate 10 percent evaluations for the veteran's service 
connected left knee disorder; 10 percent for status post 
anterior cruciate ligament reconstruction, left knee (this 
had been evaluated as 20 percent disabling) under Code 5257, 
and 10 percent for degenerative changes, left knee, under 
Code 5010.  The veteran's claim is for an increased rating 
rather than for restoration of the previous 20 percent 
evaluation assigned under Code 5257; since the overall 20 
percent evaluation for the left knee disability was 
maintained, the RO's decision resulted in no reduction or 
discontinuance of compensation payments.  See 38 C.F.R. § 
3.105(e) (2000).

The veteran's representative raised an informal claim for 
service connection for surgical scars, left knee in his 
written brief presentation in November 2001.  As this issue 
has not been developed for adjudication it is referred back 
to the RO for development. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Implementing 
regulations were promulgated on August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Because of the change in the law brought about by the VCAA, a 
remand of the veteran's claim in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that the veteran last underwent a VA 
examination in March 1999.  The veteran reported that he had 
surgery on his left knee in 1991.  Before surgery the knee 
would lock up but now it did not.  He noted some occasional 
pain and swelling, stiffness and some instability, and giving 
way.  He had some fatigability and lack of endurance.  He 
took Naprosyn 500 mg for pain.  He had an occasional flare-up 
which may last a couple of days, is not very severe and there 
was no loss of motion.  The examiner indicated that left knee 
range of motion was from 0 to 125 degrees.  X-rays of the 
left knee revealed a prominent hypertrophic spurring of the 
patella, distal femur, and proximal tibia.  There appeared to 
be a bony joint body within the posterior aspect of the knee 
joint space.  There also was ossification densities adjacent 
to the lateral femoral condyle and lateral tibial plateau 
which could represent hypertrophic ossification secondary to 
surgery or posttraumatic changes.

In July 2000, the veteran submitted additional private 
medical evidence from W.D. H., M.D.  It noted increased pain 
and severe arthritic changes in the left knee.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The United States Court of Appeals for Veterans Claims has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board is of the opinion that a review of the entire 
medical record including the most current medical records, 
and a current VA examination is required to adequately 
address the veteran's functional loss, as required by the 
Court in DeLuca. 

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
may have relevant treatment records not 
already associated with the claims file.  
After securing any necessary release, the 
RO should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  Whether or not the veteran 
responds, the RO should obtain up-to-date 
records of all treatment accorded the 
veteran by VA.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

3.  The veteran then should be afforded a 
VA orthopedic examination in order to 
determine the current severity of his 
service-connected left knee disability.  
All indicated tests must be performed, 
including X-rays and complete range of 
motion testing.  In addition, the 
examiner should indicate with respect to 
the left knee whether there is any 
instability, subluxation, pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
These determinations should be expressed 
in terms of the degree of additional 
range of motion loss.  The examiner 
should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare- ups, to the 
extent feasible or possible.  The 
examiner should provide complete 
rationale for all conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO must consider the 
service-connected left knee disability in 
light of the Court's directives in DeLuca.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 


